Exhibit 10.1

 

 

PROMISSORY NOTE

 

$1,500,000.00

    July 16, 2015

 

FOR VALUE RECEIVED, the undersigned, Art’s-Way Manufacturing Co., Inc., a
Delaware corporation (“Borrower”), whose address for purposes of this Promissory
Note (“Note”) is 5556 Highway 9, Armstrong, Iowa 50514, promises to pay to the
order of U.S. Bank National Association (“Lender”), whose address for purposes
of this Note is 405 Main Street, Ames, Iowa 50010, the sum of ONE MILLION FIVE
HUNDRED THOUSAND DOLLARS and 00/100 (51,500,000.00), together with interest on
the principal balance of this Note at the Interest Rate (as defined in Par. 2
herein) in the amounts and in the manner set forth herein.

 

1.     TERM. The term of this Note shall commence on July 16, 2015 (the
“Commencement Date”) and shall mature on May 1, 2016 (the “Maturity Date”).

 

2.     INTEREST. This Note shall accrue interest at a variable rate per annum
equal to the prime rate announced by Lender and in effect from time to time (the
“Interest Rate”), and shall commence on the Commencement Date. Notwithstanding,
the Interest Rate under this Note shall not be less than three and five-tenths
of a percent (3.5%) per annum. Interest on this Note shall be calculated on the
basis of a 360-day year, counting each day as 1130th of a month, and each month
as 1/12th of a year.

 

3.     DRAW FEATURE; DRAW CONDITIONS. Except as expressly provided herein,
Lender shall make available to Borrower one or more Advances (as defined herein)
during the period that begins on the Commencement Date and which ends on May 1,
2016, in an aggregate amount not to exceed the principal amount of this Note. As
a condition to the disbursement of any Advance, Borrower shall, at least two (2)
Business Days (as defined herein) prior to the requested disbursement date,
deliver to Lender a written notice (the “Borrowing Notice”) setting out (a) that
no default has occurred and is continuing; (b) the amount of the Advance (the
“Advance Amount”); (c) the date on which the Advance is to be disbursed (the
“Advance Disbursement Date”); (d) a copy of the Dealer’s Note related to the
Advance (each, a “Dealer’s Note”); (e) a copy of the Security Agreement that
secures the applicable Dealer’s Note (each, a “Dealer’s Security Agreement”);
and (f) an identification of the equipment financed under the applicable
Dealer’s Note. Upon receipt of the Borrowing Notice, Lender shall make available
to Borrower on the Advance Disbursement Date the amount set out in the Borrowing
Notice in immediately available funds.

 

For purposes of this Note, (i) the terms “Advance” or “Advances” shall mean each
and every disbursement made hereunder by Lender to Borrower, (ii) the terms
“Business Day” or “Business Days” shall mean a day other than Saturday, Sunday,
or other day on which commercial banks in Ames, Iowa are authorized or required
by law to close; and (iii) and the term “Advance Maturity Date” shall mean, with
respect to each Advance, the earlier to occur of the date that is nine (9)
months after the Advance Disbursement Date, the Maturity Date, or the date of
the sale to a third party of the equipment identified in the Borrowing Notice
related to each applicable Advance.

 

 
 

--------------------------------------------------------------------------------

 

 

Lender is authorized to record on the grid attached hereto as Exhibit 1 each
Advance made to Borrower and each payment or prepayment thereof. The entries
made by Lender shall, to the extent permitted by applicable law, be prima facie
evidence of the existence and amounts of the obligations of Borrower therein
recorded; provided, however, that the failure of Lender to record such payments
or prepayments, or any inaccuracy therein, shall not in any manner affect the
obligation of Borrower to repay (with applicable interest) the Advances in
accordance with the terms of this Note.

 

4.     PAYMENT. Payments under this Note shall be made in the following manner:

 

 

(i)

Monthly, interest-only payments in amounts to be determined by Lender based on
the then unpaid principal balance due under this Note and the Interest Rate
shall be paid by Borrower to Lender on the 15th day of each month commencing
August 15, 2015 and continuing to and until the Maturity Date;

 

 

(ii)

With respect to each Advance, the entire Advance Amount shall be paid by
Borrower to Lender on the Advance Maturity Date.

 

 

(iii)

The entire remaining principal balance and accrued and unpaid interest under
this Note shall be due and payable in full on the Maturity Date; and

 

 

(iv)

Any payment accruing under the provisions of this Note which may be due Lender
which shall not be paid within ten (10) days after the date when due shall bear
interest at ten percent (10%), per annum (the “Default Rate”).

 

Unless otherwise agreed or required by law, payments will be first applied to
fees and expenses, including attorney fees, due to Lender hereunder, then unpaid
interest, and any remaining amount to principal. Borrower may prepay the
principal balance, in whole or in part, at any time without premium or penalty
upon three (3) business days’ prior notice to Lender.

 

5.     DEFAULT. Borrower and this Note shall be in default upon the occurrence
of any of the following: (a) Borrower fails to make any payment when due; (b)
Borrower becomes insolvent; a receiver is appointed for any part of Borrower’s
property and such receiver has not been removed or discharged within thirty (30)
days of its appointment; Borrower makes an assignment for the benefit of
creditors; or any proceeding is commenced either by or against Borrower under
any bankruptcy or insolvency laws and such proceeding has not been vacated,
discharged or stayed within thirty (30) days of the commencement of the
proceeding; (c) a default or an event of default occurs under any document given
to secure or guaranty this Note; (d) Borrower fails to provide Lender with an
original Dealer’s Note within five (5) Business Days after an Advance
Disbursement Date; or (e) Borrower fails to provide Lender, within five (5)
Business Days after an Advance Disbursement Date, with adequate documentation
related to the perfection of any and every security interest or lien created in
favor of Borrower pursuant to a Dealer Security Agreement with respect to the
equipment identified in the Borrowing Notice.

 

6.     SECURITY. This Note is secured by the following:

 

 

(i)

Pledge Agreement dated June I, 2014 between Ohio Metal Working
Products/Art’s-Way, Inc. (“Ohio Metal”), as Assignor therein, and Lender
(“Pledge Agreement-1”) (a copy of Pledge Agreement-I is attached hereto as
Exhibit A and by this reference incorporated herein as if fully set forth);

 

 
- 2 -

--------------------------------------------------------------------------------

 

 

 

(ii)

Pledge Agreement dated May 1, 2013 between Art’s-Way Vessels, Inc. (“Vessels”),
as Assignor therein, and Lender (“Pledge Agreement-2”) (a copy of Pledge
Agreement-2 is attached hereto as Exhibit B and by this reference incorporated
herein as if fully set forth);

 

 

(iii)

Pledge Agreement dated May 1, 2013 between Art’s-Way Scientific, Inc.
(“Scientific”), as Assignor therein, and Lender (“Pledge Agreement-3’’) (a copy
of Pledge Agreement-3 is attached hereto as Exhibit C and by this reference
incorporated herein as if fully set forth);

 

 

(iv)

Pledge Agreement dated May 1, 2013 between Universal Harvester by Art’s-Way,
Inc. (“UHAW”), as Assignor therein, and Lender (“Pledge Agreement-4”) (a copy of
Pledge Agreement-4 is attached hereto as Exhibit D and by this reference
incorporated herein as if fully set forth);

 

 

(v)

Business Security Agreement dated May 1, 2013 between Borrower, as Debtor
therein, and Lender, as Bank therein (“Security Agreement-1”) (a true and
accurate copy of Security Agreement-1 is attached hereto as Exhibit E and by
this reference incorporated herein as if fully set forth);

 

 

(vi)

Business Security Agreement dated May 1, 2013 between Vessels, as Debtor
therein, and Lender, as Bank therein (“Security Agreement-2”) (a true and
accurate copy of Security Agreement-2 is attached hereto as Exhibit F and by
this reference incorporated herein as if fully set forth);

 

 

(vii)

Business Security Agreement dated May 1, 2013 between Scientific, as Debtor
therein, and Lender, as Bank therein (“Security Agreement-3”) (a true and
accurate copy of Security Agreement-3 is attached hereto as Exhibit G and by
this reference incorporated herein as if fully set forth);

 

 

(viii)

Business Security Agreement dated May 1, 2013 between UHAW, as Debtor therein,
and Lender, as Bank therein (“Security Agreement-4”) (a true and accurate copy
of Security Agreement-4 is attached hereto as Exhibit H and by this reference
incorporated herein as if fully set forth);

 

 

(ix)

Business Security Agreement dated October 25, 2013 between Ohio Metal, as Debtor
therein, and Lender, as Bank therein (“Security Agreement-5”) (a true and
accurate copy of Security Agreement-5 is attached hereto as Exhibit I and by
this reference incorporated herein as if fully set forth);

 

 

(x)

Continuing Guaranty (Unlimited) dated May 1, 2013 between Vessels, as Guarantor
therein, and Lender (“Guaranty-1”) (a copy of Guaranty-1 is attached hereto as
Exhibit J and by this reference incorporated herein as if fully set forth);

 

 
- 3 -

--------------------------------------------------------------------------------

 

 

 

(xi)

Continuing Guaranty (Unlimited) dated May 1, 2013 between Scientific, as
Guarantor therein, and Lender (“Guaranty-2”) (a copy of Guaranty-2 is attached
hereto as Exhibit K and by this reference incorporated herein as if fully set
forth);

 

 

(xii)

Continuing Guaranty (Unlimited) dated May 1, 2013 between UHAW, as Guarantor
therein, and Lender (“Guaranty-3”) (a copy of Guaranty-3 is attached hereto as
Exhibit L and by this reference incorporated herein as if fully set forth);

 

 

(xiii)

Continuing Guaranty (Unlimited) dated October 25, 2013 between Ohio Metal, as
Guarantor therein. and Lender (“Guaranty-4”) (a copy of Guaranty-4 is attached
hereto as Exhibit M and by this reference incorporated herein as if fully set
forth); and

 

 

(xiv)

Collateral Assignment of Dealer’s Notes and Security Agreements of even date
herewith between Borrower, as Company therein, and Lender (the “Assignment”) (a
copy of the Assignment is attached hereto as Exhibit N and by this reference
incorporated herein as if fully set forth).

 

7.     LATE FEES. In the event that any payment required to be made pursuant to
this Note is not made on or before ten (10) days from the date same is due, and
if Lender shall not have theretofore declared a default hereunder, a late charge
of five cents ($.05) for each dollar ($1.00) so overdue shall become immediately
due and payable as liquidated damages for defraying expenses incident to
handling such delinquent payment and by reason of failure to make prompt
payment, and the same shall be deemed to be evidenced by this Note. In the event
of the failure of Borrower to pay any such late charge within ten (10) days
after demand, then the unpaid principal balance and accrued interest shall, at
the option of Lender, become immediately due and payable without further notice
and demand, such notice and demand being expressly waived, but in such event
said late charge shall be voided and shall not be payable by Borrower nor
receivable by Lender and the Default Rate interest shall be applicable.

 

8.     ACCELERATION. Time is of the essence hereof and it is expressly agreed
that should default be made in the payment of any installment of principal or
interest more than ten (10) days of the date when due under this Note, or if any
other default shall occur, then the entire unpaid principal balance and accrued
interest shall, at the option of Lender, become immediately due and payable,
without further notice and demand, such notice and demand being expressly
waived, anything contained herein or in any instrument now or hereafter securing
this Note to the contrary notwithstanding. Said option shall continue until all
such defaults have been cured.

 

9.     ATTORNEY’S FEES. Borrower agrees that if, and as often as, this Note is
placed in the hands of an attorney for collection or to defend or enforce
Lender’s rights hereunder or under any instrument securing payment hereof,
whether suit be brought or not, Borrower will pay to Lender its reasonable
attorneys’ fees and all court costs and other expenses incurred in connection
therewith.

 

10.   WAIVERS. Borrower and all other persons who may become liable for all or
any part of this obligation severally waive demand, presentment for payment,
protest and notice of nonpayment. Said parties consent to any extension of time
(whether one or more) of payment hereof, or release of any party liable for
payment of this obligation. Any such extension or release may be made without
notice to any party and without discharging said party’s liability hereunder.

 

 
- 4 -

--------------------------------------------------------------------------------

 

 

11.     NO WAIVER. Lender shall not be deemed, by any act of omission or
commission, to have waived any of its rights or remedies hereunder unless such
waiver is in writing and signed by Lender and then, only to the extent
specifically set forth in the writing. A waiver with reference to one event
shall not be construed as continuing or as a bar to or waiver of any right or
remedy as to a subsequent event.

 

12.     REMEDIES. The remedies of Lender, as provided herein and in the
documents hereinabove referenced, shall be cumulative and concurrent and may be
pursued singularly, successively or together, at the sole discretion of Lender,
and may be exercised as often as occasion therefor shall occur; and the failure
to exercise any such right or remedy shall in no event be construed as a waiver
or release thereof.

 

13.     USURY. All agreements between Borrower and Lender as contained in this
Note are expressly limited so that in no event whatsoever shall the amount paid
or agreed to be paid to Lender exceeds the highest lawful rate of interest
permissible under the laws of the State of Iowa. If, from any circumstances
whatsoever, fulfillment of any provision of this Note or any other document
securing the indebtedness, at the time performance of such provision shall be
due, shall involve the payment of interest exceeding the highest rate of
interest permitted by law which a court of competent jurisdiction may deem
applicable hereto, then, ipso facto, the obligation to be fulfilled shall be
reduced to the highest lawful rate of interest permissible under the laws of
Iowa; and if for any reason whatsoever Lender shall ever receive as interest an
amount which would be deemed unlawful, such interest shall be applied to the
payment of the last maturing installment or installments of the principal
indebtedness hereunder (whether or not then due and payable) and not to the
payment of interest.

 

14.     NOTICE. Any notice or demand to be given under this Note (a “Notice”)
shall be in writing and may be given by personal delivery, by facsimile
transmission, by Electronic Transmission, by a nationally recognized overnight
delivery service, or by United States mail, postage prepaid, sent certified or
registered, and addressed to the addresses set forth herein, or to such other
address as either party may hereafter designate in writing. A Notice shall be
effective on receipt or refusal if by personal delivery or Electronic
Transmission, the first business day after the deposit of such Notice with an
overnight courier service by the time deadline for next business day delivery if
by commercial courier and the earlier of actual receipt or refusal (which shall
include a failure to respond to notification of delivery by the U.S. Postal
Service) or three (3) business days following mailing if sent by U.S. Postal
Service mail. By Notice complying with the foregoing, each party may from time
to time change the address to be subsequently applicable to it for the purpose
of the foregoing.

 

For purposes of this Note, “Electronic Transmission” means any process of
communication not directly involving the physical transfer of paper that is
suitable for the retention, retrieval, and reproduction of information by the
recipient.

 

 
- 5 -

--------------------------------------------------------------------------------

 

 

15.     MISCELLANEOUS. This Note may not be amended or modified except by
written agreement signed by Borrower and Lender. This Note shall be governed by
and construed in accordance with the laws of the State of Iowa. The terms of
this Note are severable, and if any provision, or the application of any
provision shall be declared invalid or unenforceable, the remaining provisions
and all other applications of such provisions shall remain in full force and
effect, and shall not be impaired in any way. Any suit, action or proceeding
arising out of or relating to this Note, or any action or proceeding to execute
on or otherwise enforce any judgment arising out of an event of default or other
default under this Note may be brought by Lender in the applicable federal
district court or in the state court having jurisdiction for Story County, Iowa.
Whenever used herein, the singular number shall include the plural, the plural
the singular, and the words “Borrower” or “Lender” shall be deemed to include
their successors and assigns.

 

THE PARTIES HERETO, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT
WITH COUNSEL, KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT THEY MAY
HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED ON OR ARISING OUT OF THIS
AGREEMENT OR INSTRUMENT, OR ANY RELATED INSTRUMENT OR AGREEMENT, OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS,
WHETHER ORAL OR WRITTEN, OR ACTION OF ANY PARTY HERETO. NO PARTY SHALL SEEK TO
CONSOLIDATE BY COUNTERCLAIM OR OTHERWISE, ANY SUCH ACTION IN WHICH A JURY TRIAL
HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT
BEEN WAIVED. THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY
RESPECT OR RELINQUISHED BY ANY PARTY HERETO EXCEPT BY A WRITTEN INSTRUMENT
EXECUTED BY ALL PARTIES.

 

IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.
BORROWER MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN
AGREEMENT. THIS NOTICE ALSO APPLIES TO ANY OTHER CREDIT AGREEMENTS (EXCEPT
EXEMPT TRANSACTIONS) NOW IN EFFECT BETWEEN YOU AND THIS LENDER.

 

Borrower acknowledges receipt of a copy of this Note at the time of its
execution.

 

 
- 6 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Borrower has executed this Note on the date set forth above.

 

ART’S-WAY MANUFACTURING CO., INC., Borrower

 

By:           /s/ Carrie Majeski

Carrie Majeski, President & CEO

 

 

STATE OF IOWA, COUNTY OF STORY, SS:

 

This record was acknowledged before me on this 16th day of July, 2015, by Carrie
Majeski, as the President of Art’s-Way Manufacturing Co., Inc.

 

/s/ Brooke J Brewington

Notary Public in and for the State of Iowa

My commission expires March 29, 2016

 

 

- 7 -

 